MEMORANDUM DECISION
                                                                         FILED
      Pursuant to Ind. Appellate Rule 65(D),                        Apr 27 2018, 6:13 am
      this Memorandum Decision shall not be
                                                                         CLERK
      regarded as precedent or cited before any                      Indiana Supreme Court
                                                                        Court of Appeals
      court except for the purpose of establishing                        and Tax Court

      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Vincent L. Scott                                         Curtis T. Hill, Jr.
      Indianapolis, Indiana                                    Attorney General of Indiana
                                                               Lyubov Gore
                                                               Justin F. Roebel
                                                               Deputy Attorneys General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Kenneth R. Kranz,                                        April 27, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               29A02-1703-CR-631
              v.                                               Appeal from the Hamilton
                                                               Superior Court
      State of Indiana,                                        The Honorable Steven R. Nation,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               29D01-1507-FA-5840



      Mathias, Judge.


[1]   Kenneth R. Kranz (“Kranz”) was convicted after a jury trial of two counts of

      Class A felony child molesting and two counts of Class C felony child

      Court of Appeals of Indiana | Memorandum Decision 29A02-1703-CR-631| April 27, 2018    Page 1 of 7
      molesting in the Hamilton Superior Court. The trial court sentenced Kranz to

      consecutive terms of fifty years for each Class A felony and to concurrent terms

      of six years for each Class C felony for an aggregate sentence of one hundred

      years. On appeal, Kranz argues that the trial court abused its discretion when it

      sentenced him.


[2]   We affirm.


                                 Facts and Procedural History
[3]   A.K. was born to Kranz and his wife in 1999. The first time A.K. remembers

      her father touching her inappropriately was when she was six years old. A.K.

      woke up in the middle of the night to Kranz covering her mouth and putting his

      fingers inside her vagina. Kranz continued to molest A.K. until she was 16

      years old including exposing himself to her, pinning her to the ground and

      humping her, sleeping in her bed and touching her inappropriately under her

      clothes, and attempting to walk in on her while she was in the bathroom.


[4]   Kranz also began molesting his intellectually disabled daughter K.K., born in

      2002, when she was around nine years old. On one occasion, K.K. was asleep

      in her parents’ car while she and her siblings waited for their mom to get off

      work. While waiting in the car, Kranz touched K.K.’s vagina with his fingers.

      Kranz first had sexual intercourse with K.K. when she was twelve and

      continued to do so several more times. Kranz molested K.K. until she was

      fourteen years old.




      Court of Appeals of Indiana | Memorandum Decision 29A02-1703-CR-631| April 27, 2018   Page 2 of 7
[5]   In the summer of 2015, when A.K. was sixteen, she told a camp counselor

      about her father’s molestation. Law enforcement was informed, and both A.K.

      and K.K. were interviewed. Kranz was arrested and charged with two counts of

      Class A felony child molesting, two counts of Class B felony incest, and two

      counts of Class C felony child molesting. A three-day jury trial commenced on

      January 9, 2017, after which the jury found Kranz guilty as charged.


[6]   At Kranz’s sentencing hearing on March 2, 2017, the trial court identified nine

      aggravating factors including: (1) the ongoing nature of the abuse; (2) that there

      were distinct acts done to both girls; (3) that there were two victims; (4) the

      extent of physical and mental anguish and harm caused by the acts; (5) Kranz’s

      prior criminal history involving sexual matters; (6) that Kranz was in the

      position of care, custody, and control of the girls; (7) that K.K. had special

      needs; and (8) A.K.’s tender age at the time the molestation began. Tr. Vol. 4,

      p. 198.


[7]   Kranz offered mitigating factors for consideration “that his upbringing was

      inappropriate” and that he has “educational, cognitive learning disabilities.” Id.

      at 199. However, the trial court declined to find them as mitigating factors

      because “nothing that the Court found concerning the incidents happening to

      these two girls were diminished by any of those factors.” Id. The court then

      sentenced Kranz to fifty years for each Class A felony and to concurrent terms




      Court of Appeals of Indiana | Memorandum Decision 29A02-1703-CR-631| April 27, 2018   Page 3 of 7
       of six years for each Class C felony for an aggregate sentence of one hundred

       years.1


[8]    Kranz now appeals.


                                          Discussion and Decision
[9]    Kranz claims that the trial court abused its discretion when it sentenced him.

       Sentencing decisions are generally left to the sound discretion of the trial court.

       Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007). However, a trial court may

       be found to have abused its discretion in sentencing for: (1) failing to enter a

       sentencing statement; (2) entering a sentencing statement that explains reasons

       for imposing a sentence where the record does not support the reasons

       provided; (3) entering a sentencing statement that omits reasons that are both

       clearly supported by the record and advanced for consideration; or (4) entering

       a sentencing statement in which the reasons provided are improper as a matter

       of law. Id. at 490–91. The reasons or omissions of reasons given by the trial

       court for a particular sentence are reviewed for an abuse of discretion. Id.


[10]   Kranz first argues that “[t]he court here has failed to enter a sentencing

       statement at all.” Appellant’s Br. at 12. Kranz is mistaken. The court provided a

       detailed oral sentencing statement just before pronouncing its sentence:


                  The Court finds concerning the sentencing in this cause that the
                  Court looks at the aggravating circumstances of the length of the



       1
           The trial court did not enter judgment on the Class B felony incest counts due to double jeopardy concerns.


       Court of Appeals of Indiana | Memorandum Decision 29A02-1703-CR-631| April 27, 2018                 Page 4 of 7
               numerous acts, of the ongoing nature of the abuse, that they were
               distinct acts as to both victims, and that there were two victims.
               The extent of physical and mental anguish and harm caused by
               it, prior criminal history involving sexual matters, that he was in
               the position of care, custody, and control of these children. The
               testimony that was presented concerning K.K. being special
               needs and that A.K., the tender age at the time when these
               molestations started. The Court finds, notes for the mitigating
               circumstances that it does note that his upbringing was not
               appropriate and that he does have educational, cognitive learning
               disabilities. But nothing that the Court found concerning the
               incidents happening to these two girls were diminished by any of
               those factors so the Court will note them, but not find them as
               mitigating factors.


       Tr. Vol. 4, pp. 198–99. Here, the trial court identified eight aggravating factors,

       and it noted the two mitigating circumstances offered by Kranz, but it declined

       to find them as mitigating factors and provided its reason for not doing so.


[11]   The statement proffered allows us to “carry out our function of reviewing the

       trial court’s exercise of discretion in sentencing” as it provides “reasons for

       imposing the sentence” and facts that are particular to Kranz and the crime he

       committed. Anglemyer, 868 N.E.2d at 490 (quoting Page v. State, 424 N.E.2d
1021, 1023 (Ind. 1981)). And the finding of mitigating factors rests within the

       sound discretion of the trial court. Anglemyer, 868 N.E.2d at 490–91. Simply

       put, the trial court’s sentencing statement was sufficient. See id. at 492; Gleason v.

       State, 965 N.E.2d 702, 711 (Ind. Ct. App. 2012).


[12]   Kranz also contends that the trial court improperly used a material element of

       the offense—A.K.’s age—as an aggravated circumstance justifying the

       Court of Appeals of Indiana | Memorandum Decision 29A02-1703-CR-631| April 27, 2018   Page 5 of 7
       enhanced sentence. We disagree. An element of child molestation is that the

       child is under fourteen years of age, see Ind. Code § 35-42-4-3, and one of the

       aggravating factors that the trial court found here was “the tender age [of A.K.]

       at the time when these molestations started.” Tr. Vol. 4, p. 198. But our

       supreme court has explained “that even where the age of the victim is an

       element of the offense, the very young age of a child can support an enhanced

       sentence as a particularized circumstance of the crime.” Kimbrough v. State, 979
N.E.2d 625, 628 (Ind. 2012).


[13]   Here, A.K. was only six years old when her father began molesting her. This is

       eight years below the statutory threshold for the offense. I.C. § 35-42-4-3. And

       the molestation of A.K. occurred over a ten-year period. Thus, the trial court

       did not abuse its discretion when it considered A.K.’s young age as a proper

       aggravating circumstance justifying an enhanced sentence. See Buchanan v. State,

       767 N.E.2d 967, 971 (Ind. 2002) (finding the trial court did not abuse its

       discretion during sentencing when it noted the “victim’s particularly tender

       years (age 5)” as an aggravating circumstance); Reyes v. State, 909 N.E.2d 1124,

       1128 (Ind. Ct. App. 2009) (holding that trial court did not abuse its discretion

       when it considered the age of the nine-year-old victim who was molested over a

       period of years as an aggravator).




       Court of Appeals of Indiana | Memorandum Decision 29A02-1703-CR-631| April 27, 2018   Page 6 of 7
                                                 Conclusion
[14]   The trial court here provided a sufficient oral sentencing statement, and it did

       not abuse its discretion when it found A.K.’s young age as a proper aggravating

       circumstance. Accordingly, we affirm.


       Najam, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1703-CR-631| April 27, 2018   Page 7 of 7